Citation Nr: 0938829	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for hepatitis C for the 
purposes of accrued benefits. 

2. Entitlement to service connection for the Veteran's cause 
of death, including Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1318.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey which denied service connection for cause of death, 
DIC benefits, and entitlement to accrued benefits. 

In June 2008 a Board hearing was held by the undersigned 
Veterans Law Judge in Newark, New Jersey, and the transcript 
is of record. 

In August 2008 the Board remanded the claims to the RO for 
further development, including a VA examination.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record is against a finding of a relationship between the 
current hepatitis C and the Veteran's service for the purpose 
of accrued benefits. 

2. The Veteran died in March 2003.  The cause of death was 
listed as cirrhosis of the liver due to gastrointestinal 
bleeding. 

3. At the time of his death, service-connection was in effect 
for posttraumatic stress disorder (PTSD) evaluated as 100 
percent disabling effective July 28, 1998. 

4. The preponderance of the evidence shows that the Veteran's 
cause of death (cirrhosis of the liver due to 
gastrointestinal bleeding) was due to drug and alcohol use 
and hepatitis C, and was not caused by any other incident in 
service, or related to any service-connected disability.  

5. The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C for 
the purpose of accrued benefits have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2. A disease or disability related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death and the criteria for DIC have not been met.  
38 U.S.C.A. §§ 1116(a)(3), 1310, 1318, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.312, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in January 2003 for the service connection claim for 
hepatitis C, now a claim for accrued benefits.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for hepatitis C for the purpose 
of accrued benefits was denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether service 
connection was in effect for a disability during the 
Veteran's lifetime.  The Court concluded that, in general, 
section 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service connected.  The RO did not provide 
such specific notice with respect to the appellant's claim 
for service connection for the cause of the Veteran's death 
prior to the May 2003 rating decision, however such notice 
was provided in a January 2009 letter and the claim was 
subsequently readjudicated in a June 2009 Supplemental 
Statement of the Case.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained medical opinions as 
to the etiology of the Veteran's hepatitis C and cause of 
death, and afforded the appellant the opportunity to give 
testimony before the Board, which she did.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. Accrued Benefits 

With respect to accrued benefits, upon the death of a 
veteran, periodic monetary benefits to which the veteran was 
entitled on the basis of evidence in the file at the date of 
death, and due and unpaid for a period of not more than two 
years prior to death, may be paid to the spouse of the 
veteran, among others.  38 U.S.C.A. § 5121 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.1000 (2009).  A claim for such 
benefits must be filed within one year of the veteran's 
death.  38 C.F.R. § 3.1000(a), (c) (2009).

A surviving spouse is entitled to accrued benefits if the 
veteran had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). 

The appellant seeks accrued benefits for the Veteran's claim 
for service connection for hepatitis C.  The appellant 
contends that the Veteran contracted hepatitis C in service 
when he got a tattoo. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The record shows that the Veteran was diagnosed with 
hepatitis C.  At a January 2003 VA examination the Veteran 
was diagnosed with hepatitis C and he reported that he was 
told that his hepatitis was caused by poor sanitary 
conditions while he was in Vietnam from 1969 to 1970.  He 
reported a past use of cocaine intranasally and long history 
of alcohol use which was prevalent during service but stopped 
in 2001.  The Veteran denied ever having injected any drugs 
and that he had stopped drug use.  He reported getting a 
tattoo in service.  The Veteran denied any high risk sexual 
activity and reported being monogamous for 25 years of 
marriage.  He denied being told that he had hepatitis in 
service.  No opinion as to the cause of the Veteran's 
hepatitis C was provided. 

The service treatment records contain no evidence of the 
Veteran being diagnosed with or treated for hepatitis C in 
service nor did the Veteran or appellant contend that he was 
told he had hepatitis in service.     
 
In accordance with a Board Remand, a medical examination was 
conducted in April 2009 to determine whether it was as least 
as likely as not that the diagnosed hepatitis C was related 
to the Veteran's active service or had its onset during 
service.  The physician reviewed the Veteran's claim file and 
opined that it was less likely than not that the Veteran 
contracted hepatitis C while in service.  He opined that the 
Veteran most likely contracted hepatitic C through drug use 
which began in service.  The examiner noted the Veteran's 
longstanding history of drug abuse, including alcohol, heroin 
and cocaine, both intravenous and intranasally, which was 
especially acute in Vietnam and began in 1970 and continued 
until 2001 and periodically thereafter.  The examiner noted 
that there was no prior history of hepatitis while in 
service. 

The examiner opined that the most likely cause of the 
Veteran's hepatitis C was his drug abuse, noting that even 
though the Veteran received a tattoo while in service, it was 
unlikely the cause of his hepatitis C.  In addition the 
examiner noted that the Veteran continued drug abuse through 
the last days of his life.  The examiner concluded that the 
Veteran's hepatitis was not related to his active service 
including the tattoo he received during service nor did his 
hepatitis C have its onset during active service  

The appellant genuinely believes that the Veteran's hepatitis 
C was incurred in service.  The appellant's factual 
recitation as to the Veteran getting a tattoo in service is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide 
a competent opinion on a matter as complex as the etiology of 
hepatitis C and her views are of no probative value.  And, 
even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the claims 
file and evaluated the Veteran's risk factors.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
hepatitis C disability for the purpose of accrued benefits is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Service Connection for Cause of Death 

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant contends that the Veteran's 
cirrhosis of the liver was the result of either the Veteran's 
service-connected PTSD by way of his drug and alcohol use in 
order to self-medicate his condition, and/or due to his 
hepatitis C, which she argued should be service-connected.  
However, as discussed above, the Veteran's hepatitis C is not 
connected to service. 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in March 2003.  
The cause of death was listed as cirrhosis of the liver due 
to gastrointestinal bleeding. 

In April 2009 a VA examination by review of the record was 
conducted by a physician.  The physician reported that the 
claims file was reviewed including the Board remand and Board 
hearing.  The physician opined that the Veteran's death from 
cirrhosis of the liver due to gastrointestinal bleeding was 
not even remotely related to the Veteran's active service.  
The physician opined that cirrhosis was the terminal result 
of chronic hepatitis C or alcoholic liver disease and that 
the Veteran's hepatitis C was most likely caused by his drug 
abuse which was not service-connected.  The physician noted 
that in general the most common cause of cirrhosis was 
chronic hepatitis C, which is primarily caused by drug use.  

The Veteran was admitted to a private hospital in the 
terminal stages for gastrointestinal bleeding in March 2003.  
At that time the Veteran reported a history of last 
intravenous heroin use the night before his hospitalization 
and death. 

In sum, the Veteran's cause of death is not directly related 
to service as there is no evidence of cirrhosis of the liver 
or gastrointestinal bleeding while in service nor any 
evidence that either condition was related to any event or 
injury in service.  Additionally, there is not evidence that 
the Veteran's cause of death, cirrhosis of the liver and 
gastrointestinal bleeding, was directly or contributed to due 
to his service-connected PTSD.  While the appellant contends 
that the Veteran's drug use was the result of his PTSD, the 
physician found that the Veteran's drug abuse predated his 
psychiatric condition as he used cocaine, heroin, and alcohol 
while on active duty.  The examiner also noted that the 
Veteran was not service-connected on a secondary basis for 
alcohol or drug abuse. 

The evidence demonstrates that the cause of the Veteran's 
death, cirrhosis of the liver and gastrointestinal bleeding, 
was caused by a combination of his drug and alcohol abuse, 
including the intravenous heroin use immediately preceding 
his death, and hepatitis C.  While drug and alcohol abuse and 
hepatitis C may have caused or contributed substantially to 
the Veteran's ultimate cause of death, none are found to be 
disabilities that incurred in service and cannot establish 
service connection for the cause of the Veteran's death under 
38 C.F.R. § 3.312. 

The appellant has presented no medical evidence that any 
disease or injury in service was the principal or a 
contributory cause of the Veteran's death. 

The negative evidence in this case outweighs the positive.  
The appellant genuinely believes that that the Veteran's drug 
abuse was a result of his service-connected PTSD which 
resulted in his death.  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide 
a competent opinion on a matter as complex as the cause of 
Veteran's death, and her views are of no probative value.  
And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical 
professional who reviewed the record and opined that the 
Veteran's death was not related to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The record shows that the Veteran was in receipt of a 100 
percent disability rating for his service-connected PTSD 
effective July 28, 1998.  As the Veteran died in March 2003 
he was not in receipt of a 100 percent disability rating for 
service-connected disabilities for the statutory 10 year 
period of time prior to his death.  Additionally he was not 
in receipt of a 100 percent disability rating for service-
connected disabilities from his release from active service 
to a period of time at least five years immediately preceding 
his death.  There is no evidence that the Veteran was a 
prisoner of war.  Therefore the appellant is not eligible for 
DIC benefits under 38 U.S.C.A. § 1318(b). 

The preponderance to the evidence is against the service 
connection claim for the cause of the Veteran's death and DIC 
benefits; there is no doubt to be resolved; and service 
connection for the cause of the Veteran's death, including 
DIC benefits, is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C for the 
purposes of accrued benefits is denied. 

Entitlement to service connection for the Veteran's cause of 
death including dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


